Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
2. 	Claims 7-9, 15, 24-36 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance:
	With regard to Claims 7 and 9, Howe (“How to Replace a Tailgate Lock Solenoid” 2016)  teaches a method for converting a first electromechanical device ( page 2, step 4, device with solenoid to be removed, see page 1, the device involves electromagnetics) to a second electromechanical device( page 2, step 5 device with newly installed solenoid, see page 1, the device involves electromagnetics), wherein said first electromechanical device ( page 2, step 5 device with newly installed solenoid) said method comprising the steps of: a) removing said first solenoid assembly from said first electromechanical device ( page 2, step 4, remove the solenoid from the device);
b) providing a second solenoid assembly (page 2, step 5, new solenoid)
d) replacing the removed said first solenoid assembly with second solenoid assembly (step 4 and step 5, remove the severable solenoid, install the new solenoid); and
e) making the required feed wire connections to said second solenoid assembly to convert the first electromechanical device control circuit to said second electromechanical device (reconnect wire to the actuator including solenoid, step 5, page 2)
	Shutty (US20170330667A1)teaches the first electromechanical device without constant current control comprising a first solenoid driver (see title solenoid driver, see claim 4 of Shutty, the solenoid driver with a reduced current, and also [0018], therefore, this device does not have constant current control).
Downey (US20160310149A1) teaches a second solenoid assembly with a constant-current control circuit ([0062] constant-current control), comprising a second solenoid driver having an printed circuit board (PCB) integrated with and made a port of said second solenoid assembly ( Fig. 16 PCB[0095] PCB board integrated the power switch, also see Fig. 19 cont. shows the circuit boards is integrated with solenoid 4505, therefore, the PCB board is integrated and part of the solenoid assembly), wherein said integrated PCB includes a switching circuit having a primary switch ( transistor with BCE, Fig. 11) and a secondary switch ( diode between 9 V voltage and C, Fig. 11) , are connectable to a coil  ( see coil between the 9 V voltage supply and point C, Fig. 11) of said second solenoid driver.
	 Yoshida (US20010032999A1) teaches the switch is GANFET (e.g., Q1, Fig. 6 Q1 drive and inductive load).
	Regarding claim 7, the prior art of record fails teach or suggest wherein said PCB is secured to said outer surface and assumes a contour of said outer surface of said second solenoid driver while the outer surface that extends along a length of said second solenoid driver, in combination with other limitations of the claim.
	Regarding claim 9, the prior art of record fails to teach or suggest said PCB is formed into an arcuate shape, and wherein said PCB is secured to a cylindrical outer surface of said second solenoid driver and assumes a contour of said cylindrical outer surface of said second solenoid driver in combination with other limitations of the claim.
	Regarding to Claims 8, 15, 24-36, they depend on claims 7 or 9 above.
4.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
              Barnas ( US20130113579A1   ) teaches    the printed circuit board is a flexible printed circuit board which is arranged at least partly around the moveable core of the solenoid.                                                                                                                                                                                US6384711B1
Creggar (US6384711B1) teaches a circuit board 2100 could surround a portion of the plug extending to the solenoid and could include sliding contacts to provide electrical connections.
Wlassich (US20180279566A1) teaches the compact printed circuit board 54 allows it to be or wrapped around the enclosure 58 of the solenoid 24 (FIG. 6B) and a printed circuit board  may contain micro-electronics, including a transceiver 28, a sensor 26, a decoder 42 and a signal generator 50 for generating electromagnetic waves of radio frequency 48.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836